In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Di Tucci, J.), entered December 2, 1987, which, upon a jury verdict, on the issue of liability in favor of the defendants, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The jury’s determination that the defendants were not negligent was supported by a fair interpretation of the evidence and, hence, will not be disturbed (see, Nicastro v Park, 113 AD2d 129, 134). Moreover, the plaintiffs’ challenges to certain of the trial court’s evidentiary rulings and portions of the jury instructions are without merit. Mangano, J. P., Thompson, Eiber and Spatt, JJ., concur.